Citation Nr: 0939764	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-09 892	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to restoration of a 40 percent evaluation for 
diabetes mellitus with retinopathy.



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The Veteran had active military service from July 1963 to 
July 1967 and from December 1967 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Jurisdiction over the case was 
transferred to the RO in Waco, Texas in October 2008.

Although the RO has styled the issue as one involving 
entitlement to an increased rating for the Veteran's diabetes 
mellitus with retinopathy, the February 2008 rating action 
from which this appeal originates involved the reduction of 
the disability rating for that disorder, and was not 
precipitated by a claim for an increased rating.  The Veteran 
has consistently identified the benefit sought as restoration 
of the rating for the disorder, and has not at any point 
argued that he is entitled to an evaluation in excess of 40 
percent for the disability at issue.  The Board therefore has 
recharacterized the issue on appeal to correctly reflect the 
benefit sought.


FINDING OF FACT

Evidence establishing sustained improvement in the Veteran's 
diabetes mellitus with retinopathy was not of record at the 
time of the rating decision reducing the 40 percent 
evaluation for the disability. 


CONCLUSION OF LAW

The criteria for reduction of the Veteran's 40 percent rating 
for diabetes mellitus with retinopathy were not met at the 
time of the decision reducing that rating.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.344, 4.119, Diagnostic Code 
7913 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  As the 
restoration of the 40 percent rating is granted, further 
discussion of VCAA compliance is not necessary.


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

Service connection for diabetes mellitus was granted in 
December 1978 and a 20 percent rating was assigned.

In a June 1994 rating decision, the RO increased the rating 
to 40 percent disabling, effective June 14, 1993.  Diabetic 
retinopathy was included in the rating.  The 40 percent 
rating was based on a December 1993 statement by Dr. M. A. 
that the Veteran required insulin and a 1994 report of VA 
examination.

In 1994 report of VA examination, the Veteran had a history 
of insulin-dependent diabetes with diabetic retinopathy.  The 
Veteran stated that he used insulin 3 times a day for a total 
of 48 units, but with wild fluctuations in his blood glucose 
levels.  He described mild weekly hypoglycemic spells 
followed by elevated glucose levels.  He denied any urinary 
symptoms or symptoms such as chest pain, shortness of breath, 
nausea, diaphoresis, orthopnea, dyspnea or ankle edema.  He 
denied transient episodes of blurred vision, slurred speech, 
weakness or paresthesias in the extremities.  He denied any 
intermittent claudication or sexual dysfunction.  He reported 
that he was on a diabetic diet with no restriction on 
activities.  He indicated that he worked as a custodian.  He 
denied any anal pruritus or history of peripheral vascular 
disease.  The physical examination was normal, except for 
background retinopathy with mild hemorrhages in the eyes, as 
well as laser scars in the right retina and slightly 
hypertrophic nails in the big toes.  

The VA examiner assessed the Veteran as having insulin-
dependent diabetes mellitus with labile control and diabetic 
retinopathy.

In a separate VA ophthalmologic examination, the finding was 
quiet proliferative diabetic retinopathy in the right eye and 
diabetic macular edema in the left eye.  

The pertinent rating criteria at the time specified that a 40 
percent rating was warranted for moderately severe diabetes 
mellitus, requiring large insulin dosage, restricted diet, 
and careful regulation of activities.  A 20 percent 
evaluation was warranted for moderate diabetes mellitus with 
moderate insulin or oral hypoglycemic agent dosage, and 
restricted diet; without impairment of health or vigor or 
limitation of activity.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (1994).

A compensable evaluation for impairment of central visual 
acuity required vision in one eye of at least 20/50.  
38 C.F.R. § 4.84a, Diagnostic Codes 6071 through 6079 (1994).

In June 2005, the Veteran requested an increased rating.  In 
July 2005 he was afforded a VA examination.  He stated that 
he still worked as a custodian.  He indicated that he now 
used an insulin pump, which had resulted in better control of 
his diabetes.  The pump provided several doses per day in a 
total amount of 33 units.  He denied any hypoglycemic 
reactions since using the pump.  He reported being on diet 
restrictions with relatively stable weight.  He denied ever 
being told to avoid any specific physical exercise because of 
the diabetes.  The Veteran reported visiting a diabetic care 
provider every 4 months.  He denied anal pruritus or loss of 
strength.  The Veteran explained that his diabetic 
retinopathy had been less of a problem since using the pump.  
He denied any history of nephropathy, neuropathy or bowel or 
bladder dysfunction.  He reported that over the prior several 
years he had experienced problems with erections, and that he 
recently had stents placed in his arteries due to chest pain.



The VA examiner concluded that the Veteran's diabetes was 
stabilized on the insulin pump.  The examiner also concluded 
that the Veteran had erectile dysfunction and atherosclerotic 
coronary artery disease which was either due to or aggravated 
by the diabetes.

In connection with his increased rating claim, the Veteran 
submitted private medical records covering the period from 
December 2003 to August 2005.  The records show that his 
creatinine and albumin levels were within the identified 
reference range for normal.  His blood urea nitrogen was 
elevated on one occasion, but was typically within the normal 
range.  The records show that the Veteran used an insulin 
pump.  The Veteran was noted to have had no recent 
hypoglycemic episodes.  In April 2005, he was seen for chest 
pain and hyperglycemia, at which time he underwent cardiac 
catheterization, balloon angioplasty, and stent placements.

In a September 2005 rating decision, the RO granted service 
connection for atherosclerotic coronary artery disease and 
for erectile dysfunction, assigning separate evaluations for 
each.  The RO denied an increased rating for the diabetes 
mellitus, noting that the evidence had shown some improvement 
in the condition, and that a future examination would be 
ordered.

On the subsequent VA examination in July 2007, the VA 
examiner noted that the Veteran still used an insulin pump 
and still worked as a custodian with no difficulty performing 
any activities of daily living.  The Veteran denied any 
neuropathy symptoms.  The VA examiner also noted that the 
Veteran had evidence of possible diabetic nephropathy, but 
that the Veteran's retinopathy did not cause any visual 
impairment.  The VA examiner found no evidence of diabetic 
neuropathy, foot disease, genitourinary tract problems, other 
than erectile dysfunction, gastrointestinal problems, lower 
limb arterial insufficiency disease, or skin disease 
including anal pruritus.  The VA examiner stated that the 
Veteran had no exercise restrictions or history of 
symptomatic hypoglycemia, hyperglycemia, or ketoacidosis.  
Physical examination was negative for any pertinent 
abnormalities.  

In a July 2007 rating decision, the RO proposed to reduce the 
assigned evaluation from 40 percent to 20 percent.  The RO 
included a summary of the July 2007 examination report, and 
explained that the reduction was warranted because the 
Veteran did not meet the criteria for a 40 percent 
evaluation.  

The referenced criteria provide that a 40 percent evaluation 
is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 20 percent 
evaluation requires insulin and restricted diet or; oral 
hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).  

With respect to retinopathy, a compensable evaluation 
requires vision in one eye of at least 20/50, or; 
incapacitating episodes having a total duration of at least 
one week during the past 12 months.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6006, 6065, 6066 (2008).

In the July 2007 notice of the proposed reduction, the RO 
explained that the enclosed rating decision explained the 
reason for the reduction.  He was advised that he could 
submit evidence and request a hearing.

In a February 2008 rating action, the RO reduced the 
evaluation assigned the disorder to 20 percent, effective May 
1, 2008.  The RO provided no further rationale for the 
reduction.

Analysis

As to whether the evidential requirements for reducing the 
evaluation have been met, under 38 C.F.R. § 3.344, regarding 
stabilization of disability ratings, since the 40 percent 
evaluation had been in effect from June 1993 to May 2008, a 
period in excess of five years, the 40 percent rating may not 
be reduced on any one examination, except in those instances 
where all the evidence of record warrants the conclusion that 
sustained improvement has been demonstrated, and that with a 
showing of material improvement, the rating agency must 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the  ordinary 
conditions of life. 

In reducing the rating, the RO explained that the Veteran did 
not currently meet the criteria for a 40 percent rating. 

Although the VA examinations in June 2005 and in July 2007 
did note that the Veteran did not require the regulation of 
his activities, this finding was consistent with the finding 
on the 1994 VA examination, when the 40 percent rating was 
initially assigned.  At that time, the Veteran reported that 
he worked as a custodian and had no restrictions on his 
activities.  In fact, on VA examinations in 1994, in June 
2005, and in July 2007, the Veteran's complaints, history, 
and findings were very similar and the only substantive 
difference was the amount of insulin units, currently 33 
versus 48.  

The record shows that neither the June 2005 report nor the 
July 2007 report of VA examination demonstrated improvement 
in the diabetes mellitus with retinopathy.  To reduce a 
rating, however, improvement in the disability must be shown, 
as compared to whether the disorder meets the pertinent 
rating criteria.  The fact that the diagnostic code now 
requires regulation of activities to warrant a 40 percent 
evaluation is not a sufficient basis to reduce the rating 
when the record shows that the Veteran never, even in 1994, 
required such regulation of activities.  See 38 C.F.R. 
§ 3.951(a) (2009) (a readjustment to the Schedule for Rating 
Disabilities shall not be grounds for reduction of a 
disability rating in effect on the date of the readjustment 
unless medical evidence establishes that the disability to be 
evaluated has actually improved.) 

As sustained improvement has not been demonstrated, the 
rating reduction was  void ab initio.  As the evidence of 
record does not establish sustained improvement that was 
reasonably certain to be maintained under the ordinary 
conditions of life under 38 C.F.R. § 3.344, the 40 percent 
rating is restored, effective from the date of the reduction. 




ORDER

The 40 percent rating for diabetes mellitus with retinopathy 
is restored, effective the date of the reduction, and the 
appeal is granted. 





____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


